DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 – 30 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potticary et al. (US 2020/0009939).
Regarding Claim 16:
Potticary et al. teaches an apparatus comprising at least two chambers (34, 36), each chamber comprising: at least one wall (35) defining the chamber, a fluid inlet (41) and a fluid outlet (42) through the wall of the chamber, and an opening (37) separate from the fluid inlet and fluid outlet; wherein the fluid inlet and fluid outlet are configured such that a fluid enters the chamber via the fluid inlet and exits via the fluid outlet, a gas (paragraph 0066) enters the chamber via the fluid inlet and exits the chamber via the opening, the opening of each of the chambers is fluidly connected to a common fluid reservoir (32), a first chamber of the at least two chambers is fluidly connected to a first fluid circuit (15), a second chamber the at least two chambers is fluidly connected to a second fluid circuit (25), the common fluid reservoir comprises a top portion (38), and the opening of the first chamber is closer to the top portion of the common fluid reservoir than the opening of the second chamber (Fig 1B, paragraphs 0056, 0060).
	Regarding Claim 17:
Potticary et al. teaches the opening of the second chamber fluidly connects to a base (33) of the first chamber and the opening of the first chamber is fluidly connected to the common fluid reservoir (Fig 1B).
	Regarding Claim 18:
Potticary et al. teaches the first and second chambers are each coupled to a base portion (33) of the common fluid reservoir and are each fluidly connected to the common fluid reservoir (Fig 1B).
	Regarding Claim 19:
Potticary et al. teaches the fluid inlet and the fluid outlet associated with any one of the chambers are arranged to connect to the chamber sidewall at tangential angles (Fig 1B).
	Regarding Claim 20:
Potticary et al. teaches one or more of the chambers comprises an internal baffle system (paragraph 0067).
	Regarding Claim 21:
Potticary et al. teaches the opening of at least one of the at least two chambers is located on a central axis running from a base to a top of the common fluid reservoir (Fig 1B).
	Regarding Claim 22:
Potticary et al. teaches the openings of the at least two chambers are disposed on either side of a central axis running from a base to a top of the common fluid reservoir (Fig 1B).
	Regarding Claim 23:
Potticary et al. teaches at least one of the first or second chamber comprises a plurality of openings to the common fluid reservoir (Fig 1B, 37).
	Regarding Claim 24:
Potticary et al. teaches an expansion tank (30) and wherein the expansion tank includes the fluid reservoir.
	Regarding Claim 25:
Potticary et al. teaches the expansion tank and the at least two chambers form an integrated tank (Fig 1B).
	Regarding Claim 26:
	Potticary et al. teaches the integrated tank comprises a base portion (34B) comprising the at least two chambers and a reservoir portion (33, 30) comprising the expansion tank. 
	Regarding Claim 27:
Potticary et al. teaches each of the at least two chambers comprises an end wall having the respective opening, and each respective end wall forms part of the expansion tank (Fig 1B).
	Regarding Claim 28:
Potticary et al. teaches at least one of the chambers has a size that is different than a size of at least one others of the chambers (paragraphs 0076, 0080 – 0081, 0090).
	Regarding Claim 29:
Potticary et al. teaches at least one pump to pump fluid around at least one fluid circuit (paragraph 0159).
	Regarding Claim 30:
		Potticary et al. teaches a vehicle (paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747